e: SENDER:
   1:21-cv-00016-MWM      Doc #: 23 Filed:COMPLETE
           COMPLETE THIS SECTION
                                           02/01/21   Page: 1 of 18 PAGEID #:
                                                   THIS SECTION ON DEUVERY

     Complete Items 1,2, and 3.                         A. Signature
     Print your name and address on the reverse                                                           • Agent
     so that we can return the card to you.                                                               •   Addressee

     Attach this card to the back of the mailpiece,     B. Received by (FWntedWame)                 C. Data of Delivery
     or on the front If space pemit                                   Di:njc)D..'<c,7s'z_
  1. Article Addressed to:                              D. Is delivery address different from Item 17 •       Yes
                                                            IfYES,enter delivery address below:           •   No
  NEASE CORPORATION
  Sen'e: CT Corporation System
  4400 Hasten Commons Way Suite 125
  Columbus, OH 43219
                                                      3. Service Type                          • Priority Mr^i Express®
                                                      • Adult Sfgnature                        • Registered Mail'*'
                                                      • Adult Signature Restricted Deltvety    • Registered Mail Restricted
                                                      .eCertilied MdW
        9590 9402 4898 9032 8859 54                   • CwGfiedMall Rasnicted Denvsty         yETRetum Receipt for
                                                      D Coiect on OeSuery                        Merchandise

  2. Article Number rTransfer from    tehei           • Collect cn Delivery RestrtetedOellvBy O Signature Cortflmiatloo"'
                                                      • Insured Mai                            ^ SIgruiluie ConflnnaUon
 7014 0150 DDDl bb4S ^441                             • Insured Mall Restrtcted Denvery          Restricted DeRvery
                                                        loverSSOOl
  PS Form3811, July 2015 PSN 7530-02-000-9053                                                 Domestic Return Receipt
e: 1:21-cv-00016-MWM  Doc #: 23 Filed: 02/01/21 Page: 2 First-Class
              USPSTRACKWG#                              of 18 PAGEID     #:
                 rO^JMRUS OH 430                                    Mail
                                                                                         Postage & Fees Paid
                                                                                         USPS
                                                                                         Permit No. G-'



      1S1D IkQB                        ^032 flflSI S4

          ^tes                        Sender: Please print your name, address, and ZIP-^4^ In this tiox*
         SMvice               i
                                        d^fi'ice of the Clerk
                          I.
                 esi      ; >
                 a
                          •   •
                 c<g      1       .




         w         t
                          i •

                          C
                                      5^00 East Fifth Street, Rootn 103
         u       OQ
                  1 1 1
                          i:
                          . -
                                        Cincinnati, Ohio 45202
                          1 m         — o
                  Lk      *   m
                          < >         uz
                                       XL                              V.
                          s

                          nl.ll)nl|},.!llj.i,lll...n,.ll|.||i|)j.|lll„liij..}i|iji.}ljl
e:SENDER:
   1:21-cv-00016-MWM      Doc #: 23 Filed:COMPLETE
          COMPLETE THIS SECTION
                                           02/01/21   Page: 3 of 18 PAGEID #:
                                                   THIS SECTION ON DELIVEPY


     Complete items 1,2, and 3.                                       A. Signature
     Print your name and address on the reverse                                                                              • Agent
     so that we can return the card to you.                                                          iy>.        •           •   Addressee

     Attach this card to the back of the mallplece,                   S. R<                        fkdi6f              C. Date of Delivery
     or on the front ifspace permits.               C,V I lo
  1. Article Addressed to:
                                                                                -fesJef
                                                                      0. lsdeIiv^adi3f4^Sirf^l^tt%mltem17 D Yes
 YRC WORLDWIDE. INC.                                                      If YES, enter delivery address below:              •   No

 SERVE: CT CORPORATION SYSTEM                                                                                y
 4400 EASTON COMMONS WAY
 SUITE 125
 COLUMBUS, OH 43219

                                                                    3. Service Type                          • Prforfty Mall Eitprsas®
                                                                    • Mull Signature                         • Registered Mall'"
                                                                    •muH Sgnature Restrtcted Deltvery        O Registefed Mail Restricted
                                                                    O Certified Mell«
        9590 9402 4898 9032 8862 58                                 • Certified Mall Realiicted Delivery             Return Receipt lor
                                                                 • Collect on Delivery                      Mercriarvdlse

  2. Article Number (Transfier from servtee/sbef)
                                                                 • Collect on Delivery Restricted DeDvery • Signature Confirmation'"
                                                                L 3 Insured Mai                           • Signature Confirmation
         7D14 QISD QDDl bb4S PL'a?
                             ^ 3   Insured MaiRestricted Delivery                                                    Restricted Delivery
                                                               -r     fever S5001
 PS Form 3811, July 2015 PSN7S30-02-000-9053                                                                Domestic Return Receipt
e: 1:21-cv-00016-MWM  Doc #: 23 Filed: 02/01/21 Page: 4 First-Class
              USPSTRACKWG#                              of 18 PAGEIDMail
                                                                         #:
                                                                                 Postage & Fees Paid
                                                                                 USPS
                                                                                 Permit No. G-10




    United St^        CVJ
                            *L5eo(JSr: Please print your rrame, address, and ZIP+4^ in this tjox*
    Postal S^fjiice   C3
                      rsi
             H-l                       Otfice of the Clerk
                                       United States District Court
             u        OQ
                      LU               Potter Stewart U.S. Courthouse
                            o ^ S 100 East Fifth Street, Room 103
                            * ^ Cincinnati, Ohio 45202
                                                'fttcers t/s
e: SENDER:
   1:21-cv-00016-MWM      Doc #: 23 Filed:COMPl£Te
           COMPLETe THIS SECTION
                                           02/01/21   Page: 5 of 18 PAGEID #
                                                   THIS SECTION ON DELIVERY

     Complete items 1,2. and 3.                        A. signature

     Print your name and address on &ie reverse                                                       n Agent
     so that we can return the card to you.                                                           •   Addressee

     Attach this card to the back of the mallpiece     B. Receli^jTtWMl                          C. Date of Delivery
     or on ttie front if space permits. 3A C.y llf
  1, Articla Addressed to:                             D. IsdellvetyBddrBssdHfe^Yffsmitem 1? n Yes
  cm BANK                                                 IfYES, enter delivery address tselow: • No
  SERVE: CT CORPORATION SYSTEM
  4400 EASTON COMMONS WAY
  SUITE 125
  COLUMBUS, OH 43219
                                                     3. Service Type                        • Priority M&II Express®
                                                     • Adult Signature                      • Rsgtstered Mall'"
                                                     • ^asginaturB ResMeted Pegvery         • Registered Man Hestilcted
        9590 9402 4898 9032 8857 32                  • Certlfled Mail Resvtctod Dellvsry    QUetum Receipt for
                                                     DColleetonOsllverv                       Mercnanilise
  2. Article Numtier (Transfer trom service fabefl   DCoUectonDeBveiyRestitetedDeUveiy • Signature OonnrTnallon~
                                                     • InstndMsil                           • Signature Confimtation
  7Dm Q15D DODl bbM5 T21H                            • InsuredMai RestrictedOeGvery           RestrictedDMvety
                                                       (overSSOO)

  PS Form3811, July 2015 PSN 7530-02-000-90S3                                              Dotnestic Return Recdpl
e: 1:21-cv-00016-MWM  Doc #: 23 Filed: 02/01/21 Page: 6 of 18 PAGEID #
              USPSTRACKMG#
                                                                         First-Class Mail
                                                                         Postage & Fees Paid
                                                                         USPS
                                                                         Permit No. G-10



                             =iD32

           St^s
    Pc^l Se^e C —; •* Sender: Please print your name, address, and ZIP+4® In this box*
                      Office of the Clerk
                           3 United States District Court
      w        I
                             Potter Stewart U.S. Courthouse
      o       CD
                    5-
                    •i a
                    EC       100 East Fifth Street, Room 103
                           3 Cincinnati, Ohio 45202
                    s
                                                     Aw /
e: SENDER:
   1:21-cv-00016-MWM      Doc #: 23 Filed:COMPLETE
           COMPLETE THIS SECTION
                                           02/01/21   Page: 7 of 18 PAGEID #:
                                                   THIS SECTION ON DEUVERY

  • Complete items 1,2, and 3.                        A. Signature

  • Print your name and address on the reverse        y                                                • Agent
     so that we can return the card to you.                                                            •    Addressee

  • Attach this card tothe back ofthemailpie^         8.                                          C. Date of Delivery
     or on the front If space permits. ^ | CJf Ik
  1, Artlcla Addressed to:

  HARLAND CLARKE CORP.                                     If YES, enter'delivery address below.       • No
  SERVE: CT CORPORATION SYSTEM
                                                                                            - '     ii.i:
  4400 EASTON COMMONS WAY
  SUITE 125
   C.o\u.KkV>U5
                                                    3. ServiceType                        p Prtoifty Mail Exprsss®
                                                    • Adult Signature                     • Fle(^teied Mail™
      llllllllllilllllllllllllllllllllllllll        • Adult SignsiureRaatrletsdlMveiy
                                                    ^CenifledM^
                                                                                          • Retfstoed Man ResWcted
        9590 9402 4898 9032 8858 24                 • Certified Mall RestrictedDeSveiy   ..SRetum Rectipt for
                                                    • Collect on Delivery                    Merchandise
  2. Article Numt>er (Trans^ from service labeQ     DCoUect onOeSvery Restricted tMveiy D Signature Confirmation™
                                                    • breued M^                           O Signature Cwrfirmafion
  7Dm DISD DDDl bbMS "^03                           • Insured Mtfl Restricted Dellvety       Restrleted Delivery
                                                      (ovorSSOOl

  PS Form3811, July 2015 PSN 7530-02-000-9053                                            Domestic Return Receipt
e: 1:21-cv-00016-MWM  Doc #: 23 Filed: 02/01/21 Page: 8 First-Class
              USPSTRACKNG#                              of 18 PAGEIDMail
                                                                         #:
                                                                              Postage & Fees Paid
                                                                              USPS
                                                                              Permit No. G-10


          0 =moE            •^032   flfiSfl

                           ' Sender: Please print your name, address, and 2IP+4* In this box*

                            Office of the Clerk
             I
                   £-i
                            United States District Court
      u     QO     aj-gi    Potter Stewart U.S. Courthouse
                   < ^?i.
                   Scj-^ 100 East Fifth Street, Room 103
     X                 C! Cincinnati, Ohio 45202


                                                                    V          x:


                                                         il'iiil'   !ili
e: SENDER:
   1:21-cv-00016-MWM      Doc #: 23 Filed:COMPLETE
           COMPLETE THIS SECTION
                                           02/01/21   Page: 9 of 18 PAGEID #:
                                                   THIS SECVON ON DEUVEHY


     Complete Items 1.2. and 3.                          A. Signature
                                                                                                         • Agent
     Print your name and address on the reverse
     so that we can return the card to you.                           ^
                                                         B. Received by (Prinled Warned
                                                                                                         •   Addressee
                                                                                                   C. Date of Detlvery
     Attach this card to the back of the mallplece,
     or on the front if space permits.                                Ornfel D. .Kcflft'/
  1. Article Addressed to;                               D. Isdellv^addressdifferentftomlteinl? • Yes
                                                            IfYES,enter deliveryaddres
                                                                        deliveryaddress below.           •   No
  VERIZON EPN
  SERVE: CT CORPORATION SYSTEM
  4400 EASTON COMMONS WAY
  SUITE 125
  COLUMBUS, OH 43219

                                                       3. Service Type                        • Priority Mall&9fess0
                                                       • Adult Signstute                      • Registered
                                                       o,                                     O Re^slered Mall Restricted
                                                              iflsd'MsIl®                     ^PeOvery
        9590 9402 4898 9032 8862 34                    • certiried hUl nestrtcM DdNoy         • Return Receipt for
                                                       • Cdect on DeSvety                       Merchandise
                                                       • Collect on Dsllveiy Restricted DeOvsiy O Sgnature Conftrmstlon™
  2. Article Number fTransfer/romserv/ce/abeO                                                   • Signature Conflrmetion
                                                       • Insured Irisll
    7014 DISD •••!                  feib45      IbOl   • Insured Mall Restricted Oeilvery         Restricted Oeilvery
                                                         {ovefSSOOl
  PS Form3811, July 2015 PSN 7530-02-000-3053                                               Domestic Return Receipt
: 1:21-cv-00016-MWM   Doc #: 23 Filed: 02/01/21 Page: 10First-Class
              USPS7RACKWG#                               of 18 PAGEID
                                                                    Mall
                                                                         #
                                                                        Postage & Fees Paid
                                                                        USPS
                                                                        Permit No. G-10




   Unite            ^Snder; Please print your name, address, and ZIP+4® in this box*
   Posta

                            Office of the Clerk
                            United States District Court
                            Potter Stewart U.S. Courthouse
                            100 East Fifth Street, Room 103
                            Cincinnati, Ohio 45202


                     l'hMii}'"'Miilii>''iiiii''i'ihti=!|itlilii4iji|diij^^
                                                •-•7-
 SENDER: COMPLETE THIS SECTION                              COMPLETE THIS SECTION ON DEUVERY
                                                            A. S;gnatjro
   'Complete items 1,2, and 3.
    Print your name and address on the reverse                                                              • Agent
    so that we can return the card to you.                                                                  •   Addressee
                                                            B. Received                              C. Data of Dellvaiv
    Attach
    Attach this card to the back of     mallpiece.
                                 of the mallpiece,                               .KCt;
    oronthefrontifspace permits.,^ I C.t/ f U
 t. Article Addressed to;                                   D. IsdellveryaddressdifferentfroTnitemI? • Yes
                                                               If YES, enter deiiveiy address below;        •   No
DHL
SERVE: CT CORPORATION SYSTEM
4400 EASTON COMMONS WAY
SUITE 125
COLUMBUS, OH 43219
                                                        3. Service Type                         • PnorrtyMall Express®
                                                        • Adult Signature                       • Registeied Maiiru
                                                        0 Mult Sgnature Restricted EMveiy       • Registered Mall Restrlcle
                                                        O^ltiM Mail®                             yBeSvety
       9590 9402 4898 9032 8860 50                      • Certified MallRestitcted Dtflvay      KfReturn Receipt tor
                                                        • CoUectonOellvarv                        Merrftandise
 2. Article Number(Tmns/erfrornserv/ce/abe9             • Collect on DeliveryRestricted Dellve7 • Signature Confrmation'''
                                                        •   Insured Mail                        • Signature Conllnnation
            4    DISD ODDl bhMS               ^^351     O Insured Mall ResMcted Deftvery
: 1:21-cv-00016-MWM Doc #: 23 Filed: 02/01/21 Page: 11 of 18 PAGEID #                             Restricted Delivety
                                                            lover$500)
 PS Fonn3811, July2015 PSN 7530-02-000-9053                                                   DMps5l£c Return Receipt
: 1:21-cv-00016-MWM    Doc #: 23 Filed: 02/01/21 Page: 12 of 18 PAGEID #
              USPS TRACKING#
                                                                             Rrst-Class Mall
                                                                             Postage & Fees Paid
                                                                             USPS
                                                                             Permit No. G-10



     1510 mOS 4fi1fi 1Q3a fifltO 50

   UniteC jtates    • ^nder Please print your name, address, and ZIP+4* in this liox'
   Post9> ^rvi{^
             Cvj    9         •
                                  Office of the Clerk
                    fe"<          United States District Court
               I

              CO                  Potter Stewart U.S. Courthouse
        U
                                  100 East Fifth Street, Room 103

        §                 u       Cincinnati. Ohio 45202
                                      PrV^ V.S           My,

                        |iilliiijlil|ii=iiti|i]iiiinilihi,iinjll|,f|iujj|p,|il,i
: 1:21-cv-00016-MWM      Doc #: 23 Filed: COMPLETE
  SENDER: COMPLETE THIS SECTION
                                          02/01/21THIS
                                                    Page:    13 of 18 PAGEID #
                                                       SECTION ON DEUVERY

 • Complete Items 1,2, and 3.                               A. SJgrtatu^
                                                                                                                 • Agent
 • Pfint your name and address on ttie reverse              X                                    y               •   Addressee
    so that we can return the card to you.
                                                            B. Received byJPHnfad WameJ                    0. Date of Delivery
 • Attach this card to the back of the mallpiece,
    or on the front if space permits.                                   Drnie! D. Kello-;
 1. Article Addressed to:
                                                    [(»      D. Isdelivery addressdifferent from Hem 1? • Yes
 The Procter And Gamble                                         IfYES,enter deliveryaddress below:               •   No
 Health Care Plan
 Serve: Ct Corporation System                                     Ll^ ^,3^
                                                                         r f 2D2I
 4400 Easton Commons Way, Suite 125
 Columbus, Oh 43219
                                                          3. Service Type                             • Priority Mail ExpressS

    lllllllllllljllllllllllilllllllllllllllllllll         • AdUt Signature
                                                          • Adutt Signntuie Restricted DeHvery
                                                          ,BXertlfled Uaiie
                                                                                                      • Registered Msiir"
                                                                                                      • Registered M^ Restricted
                                                                                                        Oeh^
       9590 9402 4898 9032 8859 09                        • Certllied Mali Restricted Dellvscy       ,<d'Retum Recentfor
                                                          • Collect on Detfvety                         Merctrendlse

 2. Article NumtjeriTrans/er/romse/v/ce/aee/J             • Cobecl on Delivery Restricted Defivery • Slgrtature ConfjTnatlon"*
                                                          • Insured rrieJI                         • Slgnalure Conrtrmallon
  70m 0150 ODDl bL4S                                      O Insured Mall Restricted Dtilvery
                                                             (over$500)
                                                                                                     Restricted Delivery


 PS Form 3811, July 2015 PSN 7530-02-000-9053                                                        Domestic Return Receipt
: 1:21-cv-00016-MWM Doc #: OH
                           23 Filed:
                              430 02/01/21 Page: 14 of 18 PAGEID #       Firat-Class Mail
                                                                         Postage & Fees Paid
                                                                         USPS
                                                                         Pemilt No. G-10



           ^2           1D32

   Uni^                 Sender: Please print your name, address, and ZIP+4® in this box*
   Pc^l SsFvice          Office of the Clerk
                         United States District Court
     u     CD
           LU
                         Potter Stewart U.S. Courthouse
                  = u
                  u
                         100 East Fifth Street, Room 103
                  s
                         Cincinnati, Ohio 45202

                                                                  V Ae>>C
: 1:21-cv-00016-MWM      Doc #: 23 Filed: COMPLETE
  SENDER: COMPLBTE THIS SECTION           02/01/21   Page:
                                                   THIS       15
                                                        SECTION ON of 18 PAGEID #
                                                                   DEUVERY


 • Complete Items 1,2, and 3.                          A. Signature
 • Print your name and address on the reverse
    so that we can return the card to you.
 • Attach this card to the back of the mallpiece,      B. Received by (Printed Name)                C. Date of Deltv^
    oronthefront ifspacepermItsJjVa-<v A(SV                          •Z:!.''.:'. D. Xsj'isy
 1. Article Addressed to:                              0. Isdeilveryaddressdiffaentfiomltemi? O Yes
                                                           If YES, enter delivery address b^w.            •   No
 Sara Lee Co.
 Serve; Ct Corporation System
 4400 Easton Commons Way
 Suite 125
Columbus, Oh 43219
                                                                 ilt.v'lL
                                                     3. Servicetype                            OPrkuttyMaiiExpfess®
                                                     • AdUtSfgnature                           • Registered Mall"'
     lllillllllllllllllllllllllllllllllil            D AdultSignatureResttctedPellvny
                                                     ,0-CeitiliedMail®
                                                                                               • RegistetedMaU Restricted
                                                                                                 OelWy
       9590 9402 4898 9032 8859 23                   Q CertifiedMaliRestricted Delivery       ^.Blteturn Receipt for
                                                     • CollBCtonDetvery                          Merotiarvlise
 2. Article Number fTransfer from serv/cs/aijeO      DCoflect onDeSveiy Restricted Oefhrery • Signature Conrtrmatlon™
                                                     • Insured                                 O Signature Confirmailon
 7D14       DISD       DDDl       bmS         T472   a inaured M^l Restricted DeOvery            Restricted DeUveiy
                                                       fever S5001

 PS Form 3811, July 2015 PSN 7530-02-000-9053                                                 Domestic Return Receipt
: 1:21-cv-00016-MWM
              USPSU Doc #: 23 Filed: 02/01/21 Page: 16 of  18 PAGEID #
                                                       Ifst-ClassI
                                                                     Postage & Fees Paid
                                                                     USPS
                                                                     Permit No. G-10



                     1D3g 565^ 53

   Unitei^ates^     i^nder; Please print your name, address, and ZiP+4® inthis box*
   Postap^ervic^   _s ^i'fice ofthe Clerk
                   i-tlnited States District Court
                      igotter Stewart U.S. Courthouse
       u     CD
                   0(100 East Fifth Street, Room 103
                      Cincinnati, Ohio 45202
                                                   AYjv                Afey
:"SENDER;
  1:21-cv-00016-MWM      Doc #: 23 Filed:1COMPLETE
          COMPLETB THIS SECTION           02/01/21 THISPage:
                                                        SECriON17ONof 18 PAGEID #
                                                                   DEUVEfiY
 • Complets items 1,2, and 3.                         A. Signature           ^
 • Print your name and address on the reverse
   so that we can return the card to you.             ^              ^^                                 • Addressee
 • Attach this card to the back of the mailplece,                                                C. Date of Delivery
    or on the front If space permits.
 t. Article Addressed to:                             D. Is delivery address differentfrom item17 • Yes
                                                          IfYES, enter delivery address below:          •   No
Rotech Healthcare, Inc.
Serve: National Registered Agents, Inc.
4400 Easton Commons Way, Suite 125
Columbus, Oh 43219

                                                    3. Service Type                         • Pitoitty Mml Enptess®
    liiiiiiiiiii mill nil iiiiiiiii                 • AdultSignature
                                                    • AdultSignatureResMcteddelivery
                                                    • Certlfled Mail®
                                                                                            • R«tfstered MaT"
                                                                                            • ReglstsrsdMailflestrlcted
                                                                                              Dwtvery
       9590 9402 4898 9032 8859 30                  • Certified M^lRestricted Defiveiy      ^RetumRecelptfor
                                                    ^^tcDeMonOeflvery                          MerohaodiSB
 2. Article Numtjer(Transferfromserv/ce/abs/J       a Colisct on DeSvery Restricted Delivery O Signature Confirmation™
                                                    • insured Mall                          • Signature Corrirmalion
 7Dm DISD DDDl bbHS '=\H\nS                         • InsuredMoa RestrictedOeilveiy           RestrictedDeBvery
                                                      (over $3001

 PS Form 3811, July2015 PSN 7S30-02-000-9053                                              Domestic Return Receipt
: 1:21-cv-00016-MWM Doc #: 23 Filed: 02/01/21 Page: 18First-Class
                                                       of 18 PAGEID
                                                                  Mall
                                                                       #
                                             1 L                            Postage & Fees Paid
                                                                            USPS
                                                                            Permit No. G-10



            ^^aE          laas sas'i 3D

    United latei-   Ui   • fender: Please print your name, address, and ZIP+4® In this box*
    Posta  jrvi(@   <1
                         2 '^.Office of the Clerk
              CM    z;
                         i^Unlted States District Court
               CO
                         ^^otter Stewart U.S. Courthouse
               UJ   i .^UOO East Fifth Street, Room 103
                    4 Cincinnati, Ohio 45202
                                                      Atof ^l Aftk
